Stoddart, J.
Application denied. The information presented in the proposed certificate and in the accompanying affidavit is insufficient to show the need for the corporation. There is presently in existence a national organization, the American Cancer Society, which uses a large portion of its funds to aid those organizations and individuals who are engaged in research. An appeal from that group is received annually by the residents of this county. I do not believe the public should have numerous groups soliciting funds when one well recognized and well operated organization is seeking their contributions. Mr. Jus*561tice Koch expressed the same objection when he wrote in Matter of Boy Explorers of America (67 N. Y. S. 2d 108, 112, 113) — “It is hardly the part of wisdom to increase the number of organizations that may possibly make demand upon the bounty of the community at large for such funds as are available and to that extent deprive established agencies of needed revenue. The public interest will not be served by the economic waste and loss in efficiency that follow a duplication of effort on the part of scattered groups working toward the same end.”
Moreover, the title of the proposed corporation is misleading for the proposed corporation will not be a “ research ” corporation but merely an organization for the solicitation of funds.